The husband appeals solely from that part of the separate support decree which awarded the wife certain specific sums and thereafter weekly support payments. The probate judge filed a report of material facts and the evidence is reported. We do not think it necessary to detail or summarize the facts or to discuss the specific contentions of the husband. The legal principles govern*734ing this case do not require repetition. Coe v. Coe, 313 Mass. 232, 235. Jasper v. Jasper, 333 Mass. 223. We have reviewed the record and are satisfied that the findings of the judge are supported by the evidence. We see no reason to disturb the award.
Jacob Y. Young for the respondent.
Paul R. Sugarman for the petitioner.

Decree affirmed.